IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                           No. 00-20910
                                         Summary Calendar



WARREN PIERRE CANADY,

                                                                                  Petitioner-
Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                                                                 Respondent-
Appellee.

                   ----------------------------------------------------------
                      Appeal from the United States District Court
                            for the Southern District of Texas
                                USDC No. H-98-CV-1947
                    ----------------------------------------------------------
                                     December 27, 2001
Before DAVIS, BENAVIDES and STEWART, Circuit Judges:

PER CURIAM:*

                        CERTIFICATION FROM THE UNITED STATES
                        COURT OF APPEALS FOR THE FIFTH CIRCUIT
                                         TO
                          THE COURT OF CRIMINAL APPEALS OF
                          TEXAS PURSUANT TO RULE 74.1 TEXAS
                                       RULES OF
                                APPELLATE PROCEDURE

                       TO THE TEXAS COURT OF CRIMINAL APPEALS
                        AND THE HONORABLE JUSTICES THEREOF:

         Both parties in this case have filed motions requesting certification to the Texas courts of

questions presented by this case. Although the petitioner’s pro se motion requests certification to



         *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
the clerk of the Harris County Court of questions related to the issues in this case, the respondent’s

motion seeks certification to the Texas Court of Criminal Appeals of the two questions on which we

granted the petitioner a certificate of appealability. The United States Court of Appeals for the Fifth

Circuit has decided that this case presents a question of law for which there is no controlling

precedent in the decisions of the Court of Criminal Appeals, and a question of fact which is

unanswerable from the record. We have therefore decided to grant the respondent’s motion.

Petitioner’s motion is denied.

       The questions are (1) whether, under Texas law and in the context of habeas proceedings, the

Court of Criminal Appeals may consider a new argument raised in a supplemental brief not considered

by the trial court, and if so, (2) whether petitioner’s speedy-trial argument was considered before the

state court’s denial of habeas relief on June 4, 1997.